DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 4, 5, 8, 9, 11, 12, 14, 17, 19, 20, cancellation of claims 2, 3, 13, 18, and newly added claims 21-33.
Allowable Subject Matter
Claims 1, 4-12, 14-17, and 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-7, and 10
The cited prior art fails to disclose or suggest “when having determined that the second laser performance data has been improved, the control unit causes the laser output unit to perform laser output to the external device by using the second laser control parameter” in combination with the rest of the limitations as recited in claim 1. Therefore, claim 1 is allowable over the cited prior art and dependent claims 4-7 and 10 are also allowable as they directly or indirectly depend on claim 1.
Claims 8 and 28-33
The cited prior art fails to disclose or suggest “the control unit receives the second laser control parameter from a terminal device and stores the received second laser control parameter in the second storage unit before laser output from the laser output unit to the external device is stopped” in combination with the rest of the limitations as recited in claim 8. Therefore, claim 8 is allowable over the cited prior art and dependent claims 28-33 are also allowable as they directly or indirectly depend on claim 8.
Claim 12
The cited prior art fails to disclose or suggest “the second laser control parameter is transmitted from the terminal device before laser output from the laser output unit to the external device is stopped” in combination with the rest of the limitations as recited in claim 12. Therefore, claim 12 is allowable over the cited prior art.
Claim 17
The cited prior art fails to disclose or suggest “receiving, by the control unit, the second laser control parameter from a terminal device before laser output from the laser output unit to the external device is stopped” in combination with the rest of the limitations as recited in claim 17. Therefore, claim 17 is allowable over the cited prior art.
Claim 20
The cited prior art fails to disclose or suggest “the first laser control parameter is a laser control parameter used before laser output from the laser output unit to the external device is stopped” in combination with the rest of the limitations as recited in claim 20. Therefore, claim 20 is allowable over the cited prior art.
Claims 21-27
The cited prior art fails to disclose or suggest “when having determined that the second laser performance data has not been improved, the control unit causes the laser output unit to perform laser output to the external device by using the first laser control parameter” in combination with the rest of the limitations as recited in claim 21. Therefore, claim 21 is allowable over the cited prior art and dependent claims 22-27 are also allowable as they directly or indirectly depend on claim 21.
Claims 9, 11, 14-16, and 19
Claims 9, 11, 14-16, and 19 are allowable. Claims 9, 11, 14-16, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 12/03/21, is hereby withdrawn and claims 9, 11, 14-16, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828